 1
 2
                                                                       F'iED
                                                                       . l        11...


 3                                                                  \ ;c ;-;               1018    \
 4                                                                  CLER!< US DISTRICT COURT
                                                                    THE'RN DISTRICT OF CALIFORNIA
                                                              SOU      · .1."'            DEPUTY
 5                                                           ~.}Y      M_yv\'V'            -----


 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SERGIO MARTIN CARRANZA-                        Case No.: 3:17-cv-02273-BEN-RNB
     VILLALOBOS,
12
                                       Plaintiff,   ORDER:
13
     v.                                             (1) ADOPTING REPORT AND
14
                                                    RECOMMENDATION;
     NANCY A. BERRYHILL, Acting
15
     Commissioner of Social Security,
                                                    (2) GRANTING PLAINTIFF'S
16                                   Defendant.     MOTION FOR SUMMARY
17                                                  JUDGMENT;
18                                                  (3) DENYING DEFENDANT'S
19                                                  CROSS-MOTION FOR SUMMARY
                                                    JUDGMENT; and
20
21                                                  (4) REMANDING FOR FURTHER
                                                    PROCEEDINGS
22
23         Plaintiff Sergio Martin Carranza-Villalobos ("Plaintiff') filed this action seeking
24   judicial review of the Social Security Commissioner's denial of his application for
25   Disability Insurance Benefits ("DIB") and Supplemental Security Income ("SSI") under
26   the Social Security Act. (Doc. No. 1.) Plaintiff and Defendant filed motions for summary
27   judgment which were fully briefed. (Doc. Nos. 14-17.)
28         Magistrate Judge Robert N. Block issued a thoughtful and thorough Report and


                                                                                          3: l 7-cv-02273-BEN-RNB
     1 Recommendation ("R&R") recommending this Court grant Plaintiffs Motion for
 2      Summary Judgment and deny Defendant's Cross-Motion for Summary Judgment. (Doc.
 3      No. 20.) Specifically, the R&R found the Administrative Law Judge ("ALJ'') erred in
 4      failing to identify inconsistencies or explain why Dr. Arevalo's opinion was entitled to less
 5      weight and should be rejected. Id. at 9.
 6            Judge Block further recommends Judgment be entered reversing the decision of the
 7      Commissioner and remanding the case to the Social Security Administration for further
 8      administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g). Having
 9      conducted a de nova review, the Court ADOPTS the R&R in full.
10                                          BACKGROUND
11            The R&R sufficiently details the administrative record in this case. The Court will
12     not repeat it here but notes relevant facts as warranted in the Court's analysis of
13     Defendant's Objections.
14                                       LEGAL STANDARDS
15                       Standard ofReview tor Social Securitv Determinations
16            An unsuccessful applicant for social security disability benefits may seek judicial
17     review of a final agency decision. 42 U.S.C. § 405(g). A reviewing court must affirm the
18     agency's decision if it is supported by substantial evidence and applies the correct legal
19     standards. (Id.); Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
20                      District Court Review ofa Report and Recommendation
21            This Court has jurisdiction pursuant to 42 U.S.C. § 405(g). Where a party files a
22     timely objection to an R&R, a district court must "make a de nova determination of those
23     portions of the [R & R] to which objection is made." 28 U.S.C. § 636(b)(l); Fed.R.Civ.P.
24     72(b)(3); see U.S. v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989). The district judge "may
25     accept, reject, or modify, in whole or in part, the finding or recommendations made by the
26     magistrate judge." 28 U.S.C. § 636(b)(l).
27     Ill
28     Ill
                                                     2
                                                                                3: l 7-cv-02273-BEN-RNB
 1                                           DISCUSSION
 2          Defendant objects to the R&R's recommendations contending (1) it incorrectly
 3   states that any inconsistency between the medical opinion of Dr. Arevalo and Dr.
 4   Nicholson is merely "a determinative standard to be applied to the ALJ's proffered
 5   reasoning" for "not crediting Dr. Arevalo's opinion" (Doc. No. 21 at 2); and (2) it imposes
 6   a "level of articulation that is far greater than that required under this Circuit's precedent."
 7   Id. The Court finds that the ALJ's decision is not supported by substantial evidence.
 8   However, because the record as a whole creates some doubt as to whether Plaintiff is, in
 9   fact, disabled, the Court remands for further proceedings.
10   I. Objection One - ALJ's Rejection of Dr. Arevalo's Opinion
11          The reasons provided by the ALJ for rejecting Dr. Arevalo's opinion are insufficient.
12   The ALJ may satisfy the requirement by providing "a detailed and thorough summary of
13   the facts and conflicting clinical evidence, stating his interpretation thereof, and making
14   findings." Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988) (quoting Corron v. Bowen,
15   799 F.2d 1403, 1408 (9th Cir. 1986)). "The ALJ must do more than offer his conclusions.
16   He must set forth his own interpretations and explain why they, rather than the doctors',
17   are correct." Id. (holding that the ALJ merely stating that the objective factors point toward
18   an opposite conclusion is inadequate).
19         Dr.   Arevalo, Plaintiffs treating psychiatrist,         diagnosed Plaintiff with a
20   schizoaffective disorder with hallucinations, depressed/angry moods, and associated
21   symtoms, as well as provided him with weekly mental health treatment since March 2012. 1
22
23
24           Plaintiffs associated symptoms included: Anhedonia or pervasive loss of interest
25   in all activities; decreased energy; blunt, flat or inappropriate effect; feelings of guilt or
     worthlessness; generalized persistent anxiety; mood disturbance; difficulty thinking or
26   concentrating; change in personality; apprehensive expectation; recurrent obsessions or
27   compulsions; emotional withdrawal or isolation; passive thoughts of suicide; emotional
     liability; hallucinations or delusions; vigilance; and memory impairment. (Doc. No. 20 at
28   6-7.)
                                                    3
                                                                                3: 17-cv-02273-BEN-RNB
 1 (Doc. No. 20 at 6.) Dr. Arevalo's patient records indicate Plaintiff has a medically
 2   documented history of chronic affective disorder of at least two years causing more than
 3 minimal limitation of his ability to do basic work activity with symtoms or signs currently
 4   attenuated by medication or psychosocial support. 2 Id. at 7. Plaintiff takes Risperdal for
 5 his impairments which causes lethargy and fatigue. Id. However, Dr. Arevalo notes that
 6 Plaintiff presents no indications of malingering. Id.
 7         On May 6, 2014, Dr. Arevalo completed Plaintiffs Mental Impairment Questionaire
 8   for his disability application. In the questionaire, Dr. Arevalo reported that Plaintiff would
 9   be unable to meet the competive standards of dealing with normal work stress, as well as
10   the stress of semi-skilled and skilled labor. Id. Specifically, Plaintiff would have marked
11   difficulties in social functioning and moderate difficulties in maintaining concentration.
12   Id. Dr. Arevalo concluded that Plaintiff was seriously limited, but not precluded in the
13   following: (1) working in coordination with in proximity to others without being unduly
14   distracted; (2) maintaining attention for a two hour segment; (3) completing a normal
15   workday and workweek without interruptions from psychologically based symptoms; (4)
16   asking simple questions or requesting appropriate assistance; (5) responding appropriately
17   to changes in a routine work setting; (6) understanding and remembering detailed
18   instructions; (7) carrying out detailed instructions; and (8) interacting appropriately with
19   the general public. (Doc. No. 20 at 7.) Moreover, he opined that Plaintiff lacked the
20   capacity to sustain work (Doc. No. 22 at 2), considering he will likely be absent from work
21   four or more days per month as a result of his impairments and treatment. (Doc. No. 20 at
22   7.) Overall, Dr. Arevalo deemed Plaintiffs prognosis as guarded. Id.
23         Consulting examiner, Dr. Nicholson, who evaluated Plaintiff on two occasions
24
25
26
27
     2
           Episodes of decompensation: Plaintiff has one or two episodes within a 12 month
28   period (each lasting 2 weeks or more). Id.
                                                   4
                                                                               3:17-cv-02273-BEN-RNB
 1   (February 20153 and June20154 ), concluded Plaintiff was not disabled and is capable of
 2   working. (Doc. No. 21 at 1, AR 44, 604-05, 625-26, 752-53.) Without providing specific
 3   and legitimate reasons in support ofhis decision, the ALJ credited Dr. Nicholson's opinion
 4   and rejected Dr. Arevalo's contrary opinion. (Doc. No. 20 at 9.) This is a failure oflaw.
 5          a.    The ALJ Did Not Properly Address Dr. Arevalo's Opinion.
 6          The Defendant argues that the ALJ did not "reject" Dr. Arevalo's opinion, but
 7   instead "gave valid reasons, supported by substantial evidence in the record, for
 8   discounting" it. 5 (Doc. No. 21 at 1.) In support, the ALJ cited five exhibits comprising
 9   204 pages of examination records. 6 Id.
10          Here, while the ALJ did summarize the evaluations of Dr. Nicholson and the cited
11   mental status examinations, he did not identify any inconsistencies or explain why Dr.
12   Arevalo's opinion was entitled to less weight and should therefore be rejected. (Doc. No.
13   20 at 9.) A bare assertion by an ALJ that the objective medical evidence does not support
14   a physician's opinion fails to constitute a specific and legitimate reason. See Embrey v.
15   Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988); Ramirez v. Berryhill, 2018 WL 3301249,
16   at *2 (9th Cir. July 5, 2018). For example, the ALJ does list some of Plaintiffs daily
17   activities which include: independently caring for his own personal hygiene; laundry
18
19
20   3
            "Plaintiff exhibited logical and linear thought process, full orientation, cooperative
21   behavior, average intellect, euthymic mood, normal judgment, and fair insight." (Doc.
     No. 21at2.)
22   4
            "Plaintiff exhibited average intellect, full orientation, good hygiene, logical and
23   coherent thought process, and fair judgment and insight." Id.
     5
            "The ALJ determined that Dr. Arevalo's opinion was only entitled to 'minimal
24   weight' because 'the assessment by Dr. Arevalo [was] not consistent with or supported
25   by the evidence as a whole, including objective signs and findings such as those
     contained in the March 19, 2014, consultative psychiatric evaluation by Dr. Nicholson, as
26   well as the mental status examinations." (Doc. No. 20 at 8.)
     6
27          The Defendant is reminded that it is not the Court's function to comb the record to
     find specific conflicts when the ALJ makes this kind of general statement. See Brown-
28   Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015).
                                                   5
                                                                              3: 17-cv-02273-BEN-RNB
 1 duties; tending to daily business matters; taking medications; going out of town; using
 2 public transportation; and socializing with family. However, he provides no details as to
 3   what the above activities specifically involved. 7 Furthermore, the ALJ did not develop
 4   the record regarding the extent or frequency to which the Plaintiff engages in the
 5   aforementioned activities, or how those or any other tasks might undermine his claimed
 6 mental health limitations. Absent such specific details, those tasks cannot constitute
 7   "substantial evidence" inconsistent with Dr. Arevalo's opinion.
 8         Moreover, "to the extent Dr. Arevalo's opinion was contradicted by or inconsistent
 9   with the opinions of Dr. Nicholson and/or other physicians of record, any such
10   inconsistency merely was determinative of the standard to be applied to the ALJ' s
11   proffered reasons for not crediting Dr. Arevalo's opinion; it is not a legally sufficient
12   reason in itself." See Lester, 81 F.3d at 830 (in the event of conflict in the medical
13   opinion evidence, an ALJ must provide legally sufficient reasons to reject a treating or
14   examing physician's opinion); see also Widmark v. Barnhart, 454 F.3d 1063, 1066-67
15   n.2 (9th Cir. 2006) (existence of a conflict among the medical opinions by itself cannot
16   constitute substantial evidence for rejecting a treating physician's opinion). Thus,
17   without an explanation, this Court cannot tell ifthe ALJ rejected or simply ignored
18   relevant evidence.
19 Ill
20   Ill
21   Ill
22   Ill
23   Ill
24
25
26   7
            Instead, the ALJ must "set[] out a detailed and thorough summary of the facts and
27   conflicting evidence, stat[e] his interpretation thereof, and mak[e] findings." Reddickv.
     Chafer, 157 F.3d 715, 725 (9th Cir. 1998); see also Ramirez, 2018 WL 3301249, at *2.
28   This failure alone constitutes reversible legal error.
                                                   6
                                                                               3: l 7-cv-02273-BEN-RNB
  1          b.     The ALJ's Failure to Provide Specific and Legitimate Reasons for
                    Crediting Dr. Nicholson's Opinion Over that of Dr. Arevalo is an Error
 2
                    of Law.
 3
 4           First, the ALJ did not specifically point to inconsistencies in Dr. Arevalo's opinion. 8
 5 Rather, he merely concluded that Dr. Arevalo's opinion was "not supported by objective
 6    evidence and was not consistent with other substantial evidence of record." (Doc. No. 20
 7    at 9.) Such conclusory analysis of the treating source's opinion is inadequate. Embrey,
 8    849 F.2d at 422 ("To say that medical opinions are not supported by sufficient objective
 9    findings or are contrary to the preponderant conclusions mandated by the objective findings
10    does not achieve the level of specificity our prior cases have required, even when the
11    objective factors are listed seriatim.")
12          Second, the ALJ heavily relied on the opinion of consulting examiner, Dr. Nicholson
13    over Dr. Arevalo in developing his findings. (AR 44, 604-05, 625-26, 752-53.) Then, far
14    from "setting out a detailed and thorough summary of the facts and conflicting clinical
15    evidence, stating [his] interpretation thereof, and making findings," Magallanes, 881 F .2d
16    at 751 (quoting Cotton, 799 F.2d at 1408), the ALJ merely references Dr. Nicholson's
17    contrary opinions as independent substantial evidence and cites to five exhibits comprising
18    "204 pages of examination records" as the basis for denying Plaintiffs application. 9 (Doc.
19 No. 21 at 8-9.) However, noticeably absent from ALJ's analysis is any weighing of Dr.
20
21
      8
          The ALJ asserted that Dr. Arevalo's opinion conflicted with the objective signs
22 and findings found in the record, such as those in the March 19, 2014, consultative
23 psychiatric evaluation prepared by Dr. Nicholson, and the Plaintiffs mental status
   examinations (Exhibits 12F, lOF, 9F, 4F, 3F) as well. (Doc. No. 20 at 8.)
24 9     Defendant contends that "Ninth Circuit precedent explicitly provides that when the
25 nontreating physician's 'opinion rests on an objective clinical test, it must be viewed as
   substantial evidence."' See Magallanes v. Bowen, 881F.2d747, 751 (9th Cir. 1989),
26 quoting Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984) (quotations omitted)
27 (emphasis added). Moreover, when "an examining physician's opinion 'rests on his own
   independent examination' of the claimant, it alone 'constitutes substantial evidence."'
28 Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (emphasis added).
                                                    7
                                                                                3: l 7-cv-02273-BEN-RNB
 1 Arevalo's opinion against the diagnostic: impressions of Dr. Nicholson.
 2          Third, tracing the origins of the language in Magallanes further supports the Court's
 3   conclusion that it does not reflect the state of the law. The court in Magallanes lifted
 4   similar language from Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986), superseded
 5   by statute as stated in Bunnell v. Sullivan, 912 F.2d 1149, 1154 (9th Cir. 1990), which took
 6   it from Swanson v. Sec. '.Y of Health and Human Services, 763 F.2d 1061, 1065 (9th Cir.
 7   1985). In all three of these cases, the language is dicta. Moreover, in Magallanes and
 8   Swanson, the ALJ set forth specific reasons why the treating doctor's opinion was not
 9   entitled to deference, so there was no need to explain an alternative method of rejecting the
10   treating doctor's opinion. Magallanes, 881 F.2d at 751-55; Swanson, 763 F.2d at 1065
11   ("The ALJ also considered and rejected the opinion of Dr. Wyatt, the treating physician,
12   that the claimant was totally disabled prior to August 19, 1980.").
13         In Cotton, despite the court's statement that the ALJ only had to set forth a summary
14   of the facts, his interpretation, and his findings, the court reversed the ALJ for failing to
15   provide specific and legitimate reasons for rejecting the treating physician's opinion.
16   Cotton, 799 F.2d at 1408 (reversing ALJ and explaining that "the Secretary must provide
17   a reasoned rationale for disregarding a particular treating physician's findings. Even if [the
18   treating physician's] evidence was controverted, the ALJ had to provide at least specific,
19   legitimate reasons for rejecting it." (internal quotation marks and citation omitted). The
20   Court also notes that in all three cases - Magallanes, Cotton, and Swanson - the circuit
21   court included black letter law that the ALJ was required to set forth specific and legitimate
22   reasons for rejecting a treating doctor's opinion. Magallanes, 881 F.2d at 751; Cotton, 799
23   F.2d at 1408; Swanson, 763 F.2d at 1064. This, too, suggests that the court was not forging
24   new ground in any of these decisions. 10
25
26
     10
27         Even more recently, the Ninth Circuit has made clear that an ALJ is required to
     explain his reasons for rejecting a treating doctor's opinion. See, e.g., Carmickle v.
28   Comm 'r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008); and Orn, 495 F.3d at
                                                   8
                                                                               3: I 7-cv-02273-BEN-RNB
 1          In sum, the Court finds that the ALJ did not explicitly reject Dr. Arevalo's
 2   contradictory opinion, nor did he give specific and legitimate reasons for crediting Dr.
 3   Nicholson over Dr. Arevalo.
 4         Therefore, Defendants, first objection is overruled.
 5   II. Objection Two - Imposing a Higher Standard of Articulation
 6         The Court interprets Defendant's second objection to the R&R as contesting the
 7 "specific and legitimate" reasons standard that Magistrate Judge Block applied to the ALJ' s
 8 findings and conclusions, arguing that it "imposes a level of articulation that is far greater
 9 than that required under this Circuit's precedent." (Doc. No. 21 at 2.)
10         Defendant argues the ALJ was only required to set forth a detailed summary of the
11   facts and conflicting evidence since "Ninth Circuit precedent explicitly provides that when
12   the nontreating physician's "opinion rests on objective clinical tests, it must be viewed as
13   substantial evidence." See Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989),
14   quoting Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984) (quotations omitted) (emphasis
15   added). This is especially true when the examining physician's opinion "rests on his own
16   independent examination" of the claimant, because that "alone constitutes substantial
17   evidence." Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (emphasis added.)
18         Furthermore, the ALJ "need not discuss all evidence presented" to him or her.
19   Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984) (citation
20   omitted) (emphasis in original). He need only explain why "significant probative evidence
21   has been rejected." (Id.; see also Cotter v. Harris, 642 F.2d 700, 706-07 (3d Cir. 1981);
22   Garfieldv. Schweiker, 732 F.3d 605, 610 (7th Cir. 1984).
23         In response, Plaintiff contends the ALJ failed to provide specific and legitimate
24   reasons for rejecting the opinion of his treating psychiatrist, Dr. Arevalo. (Doc. No. 22 at
25
26
27   632 (holding an ALJ may not reject the opinion of a treating physician "without
     providing specific and legitimate reasons supported by substantial evidence in the
28   record").
                                                  9
                                                                             3:17-cv-02273-BEN-RNB
 1    1.) Magistrate Judge Block agreed, stating, "where, as here, the treating physicians'
 2   opinions are controverted, it may be rejected only if the ALJ makes findings setting forth
 3   specific and legitimate reasons that are based on the substantial evidence of record. See,
 4   e.g., Reddickv. Chater, 157 F.3d 715, 725 (9th Cir. 1998). (Doc. No. 20 at 8.)
 5          In considering Defendant's argument, the Court notes that the Social Security
 6   Administration has explained that a treating source's opinion is entitled to deference and
 7   in many cases will be entitled to the greatest weight even if it does not meet the test for
 8   controlling weight. 61 Fed. Reg. 34,490, 34,491. Given that a treating source has a
 9   "greater opportunity to observe and know the patient as an individual," where a treating
10   source's opinion is not given controlling weight, the Ninth Circuit interprets the
11   Commission's requirement of "good reasons" to mean "specific and legitimate reasons"
12   supported by substantial evidence in the record. Orn, 495 F.3d at 631; Murray v. Heckler,
13   772 F.2d 499, 502 (9th Cir. 1983).
14         If a treating physician's opinion is not entitled to controlling weight, the ALJ
15   considers several factors in determining the weight to give the opinion, including the length
16   of the treatment relationship, frequency of examination, nature and extent of the treatment
17   relationship, the degree to which the opinion is supported by medical signs and laboratory
18   findings, the consistency of the opinion with the record as a whole, and whether the opinion
19   was from a specialist. 11 20 C.F.R. § 416.927(c)(l)-(6). This "checklist is designed to help
20   the administrative law judge decide how much weight to give the treating physician's
21   evidence.
22
23
24   11
            20 C.F.R. § 404.1527(c)(2) states, "[g]enerally, we give more weight to opinions
25   from your treating sources ... Ifwe find that a treating source's opinion on the issue(s) of
     the nature and severity of your impairment(s) is well-supported by medically acceptable
26   clinical and laboratory diagnostic techniques and is not inconsistent with the other
27   substantial evidence in your case record, we will give it controlling weight ... We will
     always give good reasons in our notice of determination or decision for the weight we
28   give your treating source's opinion."
                                                  10
                                                                              3: l 7-cv-02273-BEN-RNB
-.
      1        · Irt tnis cas-e, the -court finds the ALJ relied on problematic and non-specific
      2   reasoning in rejecting Dr. Arevalo's opinion. The ALJ's recitation of boilerplate language
      3   finding Dr. Arevalo's opinion "not consistent with or supported by the evidence as a
      4   whole" was insufficient to satisfy the specific and legitimate reasoning standard. Without
      5   more, this Court cannot determine the ALJ properly rejected Dr. Arevalo's opinion, nor
      6   does it find that the R&R imposes a higher level of articulation than necessary. 12
      7          Therefore, Defendant's second objection to the R&R is overruled.
      8   III. Remand for an Award of Benefits or Further Proceedings
      9         The Court finds that the ALJ improperly rejected Dr. Arevalo's opinion as to
     10   Plaintiffs symptoms. The Court therefore vacates the ALJ's decision.
     11         The question remains, however, whether to remand the case for further
     12   proceedings or for an award of benefits. See Reddick, 157 F.3d at 728 (decision is within
     13   the discretion of the Court). The Ninth Circuit has "devised a three-part credit-as-true
     14   standard, each part of which must be satisfied in order for a court to remand to an ALJ
     15   with instructions to calculate and award benefits: (1) the record has been fully developed
     16   and further administrative proceedings would serve no useful purpose; (2) the ALJ has
     17   failed to provide legally sufficient reasons for rejecting evidence, whether claimant
     18   testimony or medical opinion; and (3) ifthe improperly discredited evidence were
     19   credited as true, the ALJ would be required to find the claimant disabled on remand."
     20   Garrison, 759 F.3d at 1020. Even ifthe "credit-as-true" criteria are met, the court retains
     21   the "flexibility" to remand for further proceedings where "an evaluation of the record as a
     22   whole creates serious doubt that a claimant is, in fact, disabled." Id. at 1021.
     23         Here, even ifthe three preliminary requirements are met, the record as a whole
     24   leaves some doubt as to whether Plaintiff is disabled. As noted above, while Dr.
     25
     26
          12
     27         "What matters are the reasons articulated by the ALJ, not the rationale advanced by
          the Commissioner on appeal." Meuller v. Astrue, 493 Fed. Appx. 772 (7th Cir. 2012)
     28   (emphasis in original).
                                                       II
                                                                                   3: I 7-cv-02273-BEN-RNB
..
      1 Arevalo's opinion supports a finding of disability, three other physicians (including one
      2   examining physician) concluded that Plaintiff could perform at least sedentary work.
      3   (See Doc. No. 20.)
      4          In Burrell v. Colvin, the Ninth Circuit Court of Appeals provided guidance on how
      5   to decide whether to remand a case for an award of benefits or further proceedings. 775
      6   F.3d 1133, 1140-42 (9th Cir. 2014). In Burrell, the Court reviewed the facts of the case
      7   and concluded that"[ v]iewing the record as a whole ... Claimant may be disabled." Id.
      8   However, the record also contained cause for serious doubt. Id. at 1142. When faced
      9   with the existence of both of those circumstances, the Ninth Circuit remanded the case
     10   for further proceedings. See also Garrison, 759 F.3d at 1021 ("Thus, when we conclude
     11   that a claimant is otherwise entitled to an immediate award of benefits under the credit-
     12   as-true analysis, Connett allows flexibility to remand for further proceedings when the
     13   record as a whole creates serious doubt as to whether the claimant is, in fact, disabled
     14   within the meaning of the Social Security Act.").
     15         As in Burrell, Plaintiff here may be disabled. However, the record also supports
     16   some doubt, thus, this Court will remand the case for further proceedings.
     17                                        CONCLUSION
     18         The Court OVERRULES the Defendant's objections and ADOPTS the Report and
     19   Recommendation in full. Plaintiffs Motion for Summary Judgment is GRANTED and
     20   Defendant's Cross-Motion for Summary Judgment is DENIED.                       This case is
     21   REMANDED to the Social Security Administration for further proceedings consistent
     22   with this Order.
     23         IT IS SO ORDERED.
     24   Dated: Decemb;4, 2018
     25                                              Hon.      e . Benitez
     26                                              United States District Judge

     27
     28
                                                       12
                                                                                    3:17-cv-02273-BEN-RNB
